DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the specification does not provide a definition for the claimed “Computer Readable medium”.  A Broadest reasonable interpretation for the term “CRM” would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storing" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter. Examiner suggests that Applicant amend the claims to state “non-transitory computer readable medium” to resolve the concern.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to receiving a set of documents which includes set of keywords, determining similar documents for each of the documents and determining second set of keywords for the document.
The independent claims 1, 10 and 15 recites “for each document in the set of documents, determining one or more documents of the set of documents that are similar to the document by the computing device; and for each document in the set of documents, based on one or more documents that are similar to the document, determining a second set of keywords for the document by the computing device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory’, “computing device”, “a computer readable medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining similar documents and second set of keywords” in the limitations cited above could be performed by a human mind (e.g. human mind can find matching documents in a library of documents and determine keywords for the documents), with possible aid of paper & pen and/or calculator, see Appendix 7 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to 
This judicial exception is not integrated into a practical application. In particular, the claims 1, 10 and 15 recites the additional elements: “receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 10 and 15 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing device, memory, computer readable medium to receive a set of keywords, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2, 11 and 16 are dependent on claims 1, 10 and 15 and includes all the limitations of claims 1, 10, 15 therefore, claims 2, 11, 16 recites the same abstract idea of “mental process”. Claims 2, 11, 16 recites type of keywords such as semantic tags and therefore, does not amount to significantly more than the abstract idea.



Claims 4, 13 and 18 are dependent on 1, 10 and 15 and includes all the limitations of claim 1, 10 and 15, therefore, claims 4, 13 and 18 recites the same abstract idea of “mental process”. Claims 4, 13 and 18 describes a training model, and therefore, does not amount to significantly more than the abstract idea.

Claims 5, 14, and 19 are dependent on claims 4, 13 and 18 and claims 4, 13, 18 are dependent on 1, 10 and 15 and includes all the limitations of claim 1, 10 and 15, therefore, claims 5, 14, and 19 recites the same abstract idea of “mental process”. Claims 5, 14, and 19 describes receiving a document and determining semantic tags for the documents, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on 1 and includes all the limitations of claim 1, therefore, claim 6 recites the same abstract idea of claim 1, claim 6 describes how keywords are generated such as by computing frequency of each term and selecting a keyword based on the frequency and therefore, does not amount to significantly more than the abstract idea.


Claim 8 is dependent on 1 and includes all the limitations of claim 1, therefore, claim 8 recites the same abstract idea of claim 1, claim 8 describes determining second set of keywords and generating second set of keywords and therefore, does not amount to significantly more than the abstract idea.

Claim 9 and 20 are dependent on claims 1 and 15 and includes all the limitations of claims 1 and 15, therefore, claims 9 and 20 recites the same abstract idea of claims 1 and 15, claims 9 and 20 describes determining similar documents by cosine similarity based function, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 9, 10, 12, 13, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Kumar et al. (US 2012/0310930).

With respect to claim 1, Leal teaches a method for determining semantic tags for a document ([0046]; examiner’s note: creating a semantic topic is creating a semantic tag for a document), comprising: receiving a set of documents by a computing device, wherein each document in the set of documents comprises a first set of keywords (fig. 1A; element 102; the computing device receives documents (set of documents), [0146, a first function may calculate the similarity between a candidate document and the target document (e.g., the number of relevant tags in common in both documents weighted by the relevancies of each tag/document pair)]; examiner’s note: each document is associated with tags (first set of keywords)); 
for each document in the set of documents, determining one or more documents of the set of documents that are similar to the document by the computing device ([0146, 0147, 0148]; examiner’s note: the computing device receives set of documents as shown in fig. 1A, element 102 and similar documents are determined by matching tags between target document and candidate document).
Leal does not explicitly teach for each document in the set of documents, based on one or more documents that are similar to the document, determining a second set of keywords for the document by the computing device.
Leal teaches identifying similar documents ([0146, 0147]; examiner’s note: determining similarities between documents based on tags) and suggesting a new tag 
However, Kumar teaches determining a second set of keywords for each document based on similar document (fig. 3; [0047]; examiner’s note: second set of keywords are generated from the similar set of keywords and each keyword is associated with a document, therefore, the keywords are generated based a similar document).  One of ordinary skill in the art would recognize that determining a second set of keywords based on the similar documents of Kumar could be incorporated with the system of Leal to determine additional for keywords of a document.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate second set of keywords for a document of Kumar into the system of Leal to have an efficient and faster system. The motivation would be to have a system which will have additional keywords for a document to find the document faster and also to have a greater possibility to find the document when search for the document.

With respect to claim 3, Leal and Kumar in combination teach the method of claim 1, Leal further teaches wherein, for each document, the second set of keywords is different than the first set of keywords ([0108, 0117]; examiner’s note: the new tags are different than the previous tag).

With respect to claim 4, Leal and Kumar in combination teach the method of claim 1, Leal further teaches further comprising training a model using the first set of keywords determined for each document ([0092, similarity score represents a confidence level that the tag was appropriately selected using the machine learning method(s) in step 406.]; examiner’s note: the tags (keywords) are selected by the machine learning model (training model)).

With respect to claim 9, Leal and Kumar in combination teach the method of claim 4, Leal further teaches wherein determining one or more documents of the set of documents that are similar to the document (Leal [0146, 0147]) but do not in combination explicitly teach comprises determining the one or more documents using a cosine similarity-based function.
However, Kumar teaches determining the one or more documents using a cosine similarity-based function ([0046]; examiner’s note: similarities of documents are determined based on cosine similarity function).
One of ordinary skill in the art would recognize that cosine similarity function of Kumar could be incorporated with the system of Leal to determine similar documents.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate cosine similarity of Kumar into the system of Leal to have an system to calculate relevant document. The motivation would be to have a system which will determine similar documents correctly and faster.



Claim 12 is rejected on the same basis of rejection of claim 3.
Claim 13 is rejected on the same basis of rejection of claim 4.

Claim 15 encompasses the same scope of limitation of claim 1, in additions of a computer-readable medium ([0169], Leal).  Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 4.
Claim 20 is rejected on the same basis of rejection of claim 9.

Claims 2, 5, 11, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Kumar et al. (US 2012/0310930) and in view of Soni et al. (US 2018/0285459).

With respect to claim 2, Leal and Kumar in combination teach the method of claim 4, but do not explicitly teach wherein the second set of keywords are semantic tags.
wherein the second set of keywords are semantic tags ([0051, 0052, 0063]; examiner’s note: the tags are semantic tags because it carries semantic information and tags are associated with the documents by machine learning model).  One of ordinary skill in the art would recognize that determining semantic tags for the document of Soni could be incorporated with the system of Leal/Kumar to determine semantic tags for a document.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate determining semantic tags for the document of Soni into the system of Leal/Kumar to have an efficient and faster system. The motivation would be to have a system which will determine sematic tags for a new document to identify the document and find the document faster.

With respect to claim 5, Leal and Kumar in combination teach the method of claim 4, Leal and Kumar further teach tags and training model (Leal, [fig. 5, 0116], Kumar [fig. 3, 0047]) but do not in combination teach receiving a document, wherein the document is not in the first set of documents; determining one or more semantic tags for the document using the model.
However, Soni teaches receiving a document, wherein the document is not in the first set of documents ([0010, 0017]; examiner’s note: the new document is not in the set of documents, it is added later to the document set); and 
determining one or more semantic tags for the document using the model ([0051, 0052, 0063]; examiner’s note: the tags are semantic tags because it carries semantic information and tags are associated with the documents by machine learning 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate receiving a document that is not in the documents determining semantic tags for the document of Soni into the system of Leal/Kumar to have an efficient and faster system. The motivation would be to have a system which will determine sematic tags for a new document to identify the document and find the document faster.

Claim 11 is rejected on the same basis of rejection of claim 2.
Claim 14 is rejected on the same basis of rejection of claim 5.
Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 19 is rejected on the same basis of rejection of claim 5.

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Kumar et al. (US 2012/0310930) and in view of Evnine (US 2017/0147696).

With respect to claim 6, Leal and Kumar in combination teaches the method of claim 1, Leal further teaches wherein each document of the set of documents comprises a plurality of terms ([0085, 0087]; examiner’s note: each documents comprises plurality of terms), but do not explicitly teach and further comprising, for each 
However, Evnine further comprising, for each document of the set of documents, generating the first set of keywords by: computing a frequency for each term of the plurality of terms ([0052, The keywords may be selected based on a term frequency-inverse document frequency (TF-IDF) analysis of the content of the post in relation to a set of posts]; examiner’s note: frequencies for each keywords (term) is determined); and selecting the first set of keywords from the terms of the plurality of terms based on the computed frequencies ([0052]; examiner’s note: each keyword is selected based on the frequencies).
One of ordinary skill in the art would recognize that selecting keywords based of frequency of Evnine could be incorporated with the system of Leal/Kumar to select keywords based on frequency.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate selecting keywords based on frequencies of Evnine into the system of Leal/Kumar to have an system to select best keywords. The motivation would be to have a system which will select keywords based on term frequencies to select the most relevant keywords related to a document to find the document faster to save time.

With respect to claim 7, Leal and Kumar in combination teaches the method of claim 6, Leal further teaches wherein computing the frequency for a term comprises computing the term frequency-inverse document frequency ("TFIDF") for the term (Leal [0145, the similarity of the text of documents is calculated using tf-idf vectors or similar metrics]; examiner’s note: each text contains the term).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leal et al. (US 2018/0300315) and in view of Kumar et al. (US 2012/0310930) and in view of AGNIHOTRAM et al. (US 2019/0370396).

With respect to claim 8, Leal teaches the method of claim 1, but does not explicitly teach wherein for each document of the plurality of documents, determining the second set of keywords for the document comprises determining keywords from - 17 -Docket No.: 10336-714US1PATENT the first set of keywords associated with each of the one or more similar documents that are not in the first set of keywords associated with the document  and generating the second set of keywords based on the determined keywords. Leal teaches similar documents and first set of keywords ([0145, 0147]; examiner’s note: the tags are the keywords and similar documents are calculated by similar tags) and Kumar teaches generating second sets of keywords from the determined first set of keywords ([0047]; examiner’s note: second set of keywords are generated from the first set of keywords), but they do not in combination teach explicitly teach determining keywords from the first set of keywords that are not in the similar documents.

One of ordinary skill in the art would recognize that determining keywords that are not in the similar documents of AGNIHOTRAM could be incorporated with the system of Leal/Kumar to identify unknow keywords.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate determining keywords that are not in the similar documents of AGNIHOTRAM into the system of Leal/Kumar to have a system to find unknown keywords in the documents. The motivation would be to have a system which will find keywords that are not in the similar document to assign those keywords as second set of keywords to find the documents faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159  

/William B Partridge/           Primary Examiner, Art Unit 2183